August 05, 2009


Mr. Michael R. McGown
Benckenstein, Norvell & Nathan, LLP
P.O. Box 551
Beaumont, TX 77704-0551
Mr. M. C. Carrington
Mehaffy & Weber, P.C.
P. O. Box 16
2615 Calder Ave. - Suite 800
Beaumont, TX 77004-0016

RE:   Case Number:  09-0408
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  DIGITEK® LITIGATION

Dear Counsel:

      Today the Multidistrict Litigation Panel delivered the enclosed opinion in the above-referenced
cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

Enclosure
| | |